Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Feb. 15, 2021. Claims 21-34 are pending. Claims 27-34 are withdrawn. Claims 21-26 are currently examined. 

Election/Restrictions
Applicants’ election without traverse of Group I (Claims 21-27), directed to an isolated polypeptide having SEQ ID NO: 1, a sequence at least 70% identical to SEQ ID NO: 1, or a sequence having one or more aa substitutions, deletions and/or additions to SEQ ID NO: 1, a nucleic acid encoding the polypeptide, or a vaccine comprising the polypeptide or nucleic acid, in the reply filed on Feb. 15, 2021, is acknowledged. For the species election requirement, Applicants elect (i) the embodiment of vaccine comprising the polypeptide, and (ii) lung cancer to be treated by the vaccine. 
Accordingly, claims 28-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group. Claim 27 is withdrawn as be directed to a nonelected species.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 21-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because it is directed to a judiciary exception. 
The base claim 21 encompasses a polypeptide having one or more amino acid substitutions, deletions and/or additions compared to a polypeptide having SEQ ID NO: 1 (FLLGNLFFV). Here, by reciting “having one or more amino acid substitutions, deletions and/or additions”, the claim reads on a polypeptide that can have any amino acid sequence, without any identity requirement relative to SEQ ID NO: 1. Therefore, the claims read on any naturally occurring polypeptide or a fragment thereof that is nine or more amino acid in length.  
Claim 23 is directed to a polypeptide having SEQ ID NO: 2, 3 or 4. SEQ ID NO: 4 (FMLGNLFFL) is contained in a naturally occurring polypeptide XRE family transcriptional regulator of Enterococcus durans. See GenBank: ASV94417.1 (dated Aug. 30, 2017). See highlighted below.
1 merqvfgkei krrrkeknfs qydlavgics qsmlsfiesg kyvpnaqiiv klcerldlnt
       61 drlilhdhya ispiekfsek ceelcnnhdy ialnkflnqe tvlqsidtvq qmqayyyyla
      121 csqfhiegdk qeslrsfkla laesqdntis llslmgeavv ysqlgkkest inniraamrn
      181 idtveyeknl nilfylqaya ylnlnmlvns ynaiekgiaf itthdshfml gnlfflaaki
      241 aektgeenkq rdsiqhsklf eqlfsekvfk dis
 
Accordingly, claims 21-26 are unpatentable for reading on naturally occurring polypeptides.


	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 24 and 26 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
Claim 24 requires that the polypeptide of claim 21 is capable of binding to HLA-A0201. Claim 21 reads on a polypeptide comprising a sequence having more than 70% identity to SEQ ID NO: 1 or a polypeptide that does not have any sequence identity to SEQ ID NO: 1. The specification discloses a peptides (SEQ ID NO: 5) derived from protein OR4K5 and four mutants with SEQ ID NOs: 1-4 containing amino acid substitutions relative to SEQ ID NO: 5. See e.g. [0009]. The specification teaches that the embodiments of the disclosure include polypeptides that bind with high affinity to HLA-A0201. See e.g. [0010-0016]. However, the specification does not describe what sequence characteristics a polypeptide must have to be able to bind HLA-A0201, as claimed, except for those specific peptides. See e.g. [0030] and FIG. 2.  Prior art reference, Darnell (US 2009/0208538 A1, published Aug. 20, 2009, cited in the 102 rejection below) discloses a number of peptide sequences from an onconeural antigen, a cdr-2 antigen, that are capable of binding to HLA-A0201. See discussion below. However, neither the instant specification nor knowledge from prior art provide sufficient 
Claim 26 is directed to a vaccine comprising the polypeptide of claim 21 for treating a tumor in a HLA-A0201 positive patent. This claim is generic in both the structure of peptides to be included in the tumor vaccine and tumors to be treated. As indicated above, the specification does not provide sufficient written description to support for the possession of a generic HLA-A0201 binding polypeptide, let alone for a generic tumor treatment method for a HLA-A0201 subject. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21, 22 and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Darnell (US 2009/0208538 A1, published Aug. 20, 2009).
The base claim 1 is directed to an isolated polypeptide, selected from the group consisting of: (1) a polypeptide having the amino acid sequence of SEQ ID NO: 1; (2) a polypeptide having at least 70% sequence identity to the polypeptide of (1); and (3) a 
As indicated in the 101 rejection above, by reciting “a polypeptide having one or more amino acid substitution(s), deletion(s) and/or addition(s) compared to the polypeptide of (1)”, these claims read on a polypeptide that can have any amino acid sequence, without any identity requirement relating to SEQ ID NO: 1.
Darnell teaches an invention relating to peptide vaccines, pharmaceutical compositions thereof, and associated methodologies that promote the immune-mediated regression of tumors expressing an onconeural antigen, e.g. a cdr-2 antigen, HuD antigen. It teaches that the cancer peptide vaccines of the invention are antigenic peptides capable of being faithfully presented on the MHC I complex of a target cell or antigen presenting cell, promoting specific cytotoxic T lymphocyte (CTL)-mediated immune responses against tumor cells expressing these proteins, thereby, inducing immunological reactivity. See Abstract. 
Darnell teaches that the cdr2 antigen is associated with an HLA allele of an MHC complex and presented on the surface of an antigen presenting cell. In one embodiment, the HLA allele of the MHC complex may be comprised of HLAA *0201 wherein the cdr2 peptide(s) of the immunogenic composition which binds to this allele may be comprised of any of the sequences disclosed in Table 1. See e.g. [0062]. Table 1 shows a number of peptides of 9 amino acids in length that are HLA-A0201 alleles. These HLA-A0201-binding peptides as well as the cdr2 antigen from which these peptides are derived can be considered as “(3) a polypeptide having one or more amino 
Regarding claim 25, Darnell teaches many approaches for constructing nucleic acid molecules encoding the cdr2 antigen or fragments thereof. See e.g. [0112]. 
Accordingly, Darnell anticipates claims 21, 22 and 24-26.

Conclusion
No claims are allowed. Claim 23 contains allowable subject matter: SEQ ID NOs: 2 and 3 are free of prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648